DETAILED ACTION

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 05/26/2021. Claims 1 – 10 & 12 – 20 were amended in a reply filed 08/25/2021. Claims 1 – 20 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 was filed before the mailing date of the present office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The currently amended claims have overcome the previous rejection under 35 USC 101. 

Applicant’s arguments filed 08/25/2021 with respect to the previous rejections of claims 1 – 20 under 35 USC 103 have been considered but are not persuasive.

Applicant argues, on pg. 12, that “the limitation of “determining, using the sorting area controller, that the first robot will be required to use a first elevator system to deliver the package; and coordinating, using a dispatcher of the first elevator system, use of the first elevator system by the first robot based on elevator traffic from robots, traffic from human passengers, and the information about the package”…is clearly not shown, disclosed or taught, alone or in combination, by the references cited by the Examiner.”



Regarding the limitation “coordinating, using a dispatcher of the first elevator system, use of the first elevator system by the first robot based on elevator traffic from robots, traffic from human passengers, and the information about the package,” Gupta, in paras 26, 39, 44, & 98, discloses receiving a delivery destination, and in paras. 26 & 54, describes determining a delivery route which includes elevators for a robot to travel towards the destination. To the extent to which Gupta does not appear to explicitly disclose coordinating use of an elevator by the first robot based on elevator traffic from robots, traffic from human passengers, and the information about the package, Ichinose teaches this element. For example, Ichinose, in Fig. 1 & 88, teaches an “elevator controller 1” and “riding possibility/impossibility determination unit 28,” which can be “provided in the elevator 40.” In other words, the combination of the “elevator controller 1” and “riding possibility/impossibility determination unit 28” are interpreted as a dispatcher of the first elevator system. As per paras. 78 – 79, the riding possibility/impossibility determination unit 28 determines if space in the elevator is available, taking human presence on the elevator into account, and coordinates the use of the elevator by humans and robots based on available space. Also see Fig. 10 & 118 – 121, noting coordinating the use of multiple elevators, humans, and robots, as the elevator controller 1 instructs the robots as to which elevator to board after the humans board. Also see Fig. 9A & 107 – 111, which further describe coordinating elevator usage based on available space. Therefore, Examiner asserts that the combination of Gupta in view of Ichinose fully disclose the contested limitations.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “sorting area controller” 
• “load carrying mechanism” 
• “propulsion system” 
• “dispatcher” 

A review of the entire specification yielded a corresponding structure for the following elements:

• “sorting area controller”: [0064] The robot delivery system 200 may also include a sorting area controller 420 that monitors and controls a sorting area 400. The sorting area controller 420 may be an electronic controller that includes a processor 422 and an 

• “load carrying mechanism”:  [0053] The robot 202 may utilize a load carrying mechanism 220 to deliver packages 490. In FIG. 2, the load carrying mechanism are arms of the robot 202.

• “propulsion system”:  [0047] The propulsion system 210 may be a leg system, as illustrated in FIG. 2, that simulates human legs.

• “dispatcher”: [0042] The dispatcher 350 is configured to control and coordinate operation of multiple elevator systems 101. The dispatcher 350 may be an electronic controller including a processor 352 and an associated memory 354 comprising computer- executable instructions that, when executed by the processor 352, cause the processor 352 to perform various operations.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 – 5, 8 – 11, 16 – 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20200090121 A1), in view of Bell et al. (US 20190205857 A1), in view of Ichinose et al. (US 20120041593 A1).

As per claim 1, Gupta discloses a method (Claim 12 & paras. 96 – 97) of delivering packages using a robot delivery system, the method comprising:

Regarding the following limitation,

	• obtaining, using a sorting area controller, information about a package from an online ordering platform application programing interface, the information about the package comprising at least a destination of the package,

Gupta discloses a “order management server 116” obtaining information about a package from a “user-device,” the information about the package comprising at least a destination of the package in at least 26, 39, 44, & 98, noting receiving a destination for an ordered item to be delivered. Gupta does not appear to explicitly disclose receiving this information from an “online ordering platform application programing interface,” however, Bell, in 144, teaches “an API for obtaining status information for a specific order of a merchant that is currently being delivered.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the online ordering platform application programing interface of Bell for the user-device of Gupta. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

Gupta further discloses:

	• transmitting the information about the package to a first robot through a wireless connection between the sorting area controller and a communication module of the first robot (26 & 103, order management server sends destination location to a robot for delivery; 55, sending “destination location “D1”” and “information pertaining to the order ID of the first parcel P1 for identifying the first parcel P1” to a robot for delivery of the item. Also see at least Fig. 1, 32, 42, 82, & 89, noting wireless communications received by a robot transceiver.);



	• instructing, using the sorting area controller, the first robot to deliver the package to the destination using a propulsion system of the robot (6, 26, 37, 55, 99, & 103, commanding robot to deliver the item using an elevator system to “transit across different floors of the corresponding multistory buildings.” As per Fig. 8, 88, & 90 – 91, the robot uses a motor and “moving mechanism 804” as a propulsion system.);

	• determining, using the sorting area controller, that the first robot will be required to use a first elevator system to deliver the package (26, 54, determining a route for a multistory building, including the use of “one or more elevators present in the multistory building for traveling across different floors.”); and 

Regarding the following limitation, Gupta, in 26, 39, 44, & 98, discloses receiving a delivery destination, and in 26 & 54, determines a delivery route which includes elevators for a robot to travel towards the destination. Gupta does not appear to explicitly disclose the following limitation, which is taught by Ichinose:  


	• coordinating, using a dispatcher of the first elevator system, use of the first elevator system by the first robot based on elevator traffic from robots, traffic from human passengers, and the information about the package (See Fig. 1 & 88, noting “elevator controller 1” and “riding possibility/impossibility determination unit 28” which can be “provided in the elevator 40” (i.e., the combination of elevator controller 1 and riding possibility/impossibility determination unit 28 are interpreted as a dispatcher of the first elevator system. As per 78 – 79, riding possibility/impossibility determination unit 28 determines if space in the elevator is available, taking human presence on the elevator into account. Also see Fig. 10 & 118 – 121, noting coordinating the use of multiple elevators, humans, and robots, and elevator controller 1 instructs the robots as to which 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ichinose in the invention of Gupta / Bell with the motivation to “provide an elevator system that an autonomous mobile robot takes with person(s) to realize safe simultaneous riding for robot and human, and even when there are many users, prevent reduction of the robot's operational efficiency and reduction of user-friendliness for human users.” (Ichinose, Para. 23)

As per claim 2, Gupta / Bell / Ichinose discloses the limitations of claim 1. To the extent to which Gupta does not appear to explicitly disclose the following limitation, Ichinose teaches:

	• transmitting a first elevator call for the first elevator system of a first elevator bank to transport the first robot from a landing where the first robot is located to a landing where the destination is located (107, request elevator to move to “call-out floor” where robot is located.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ichinose in the invention of Gupta / Bell / Ichinose with the motivation to “provide an elevator system that an autonomous mobile robot takes with person(s) to realize safe simultaneous riding for robot and human, and even when there are many users, prevent reduction of the robot's operational efficiency and reduction of user-friendliness for human users.” (Ichinose, Para. 23)

As per claim 3, Gupta / Bell / Ichinose discloses the limitations of claim 2. To the extent to which Gupta does not appear to explicitly disclose the following limitations, Ichinose teaches:

	• determining, using a dispatcher of the first elevator system, that the first elevator system can accommodate the first elevator call (107-108 & Fig. 20A step S105, “YES” path, determining riding area is available.);

	• and instructing a first elevator car of the first elevator system to move to the landing where the first robot is located (107, when a calling-out request is received, the elevator controller 1 controls the cage ascent/descent unit 3 to move the cage 2 to the calling-out floor (S102).). Rationale to combine the teachings of Ichinose persists.

As per claim 4, Gupta / Bell / Ichinose discloses the limitations of claim 1. Gupta further discloses:
	
• instructing the first robot to move to the first elevator bank using the propulsion system of the first robot, and instructing the first robot to enter the first elevator car using the propulsion system of the first robot (54, 56-57, & 66-68 robot navigates to destination according to “the determined route included in the first instruction,” which includes navigating “in front of the first elevator” and using the elevator to access different floors of the multi-story building, and “the first AGV 114 a is shown to have entered the first elevator 128 a for delivering the first parcel P1 to the first user 118.”).

As per claim 5, Gupta / Bell / Ichinose discloses the limitations of claim 4. To the extent to which Gupta does not appear to explicitly disclose the following limitations, Ichinose teaches:

	• detecting when the first robot is located within the first elevator car, using a location sensor system of the first robot (101-102, getting on detection using “getting on/off status detection unit 29 is provided in the autonomous mobile robot 20.”);

	• and instructing the first elevator car to move to the landing where the destination is located using the propulsion system of the first robot (89, 107, 111, 135, 

As per claim 8, Gupta / Bell / Ichinose discloses the limitations of claim 2. To the extent to which Gupta does not appear to explicitly disclose the following limitations, Ichinose teaches:

	• determining an amount of traffic in the first elevator system; and determining, using a dispatcher of the first elevator system, that the first elevator system cannot accommodate the first elevator call in response to the amount of traffic using a dispatcher of the first elevator system (77-79 & 100, detecting not enough open area in elevator for the robot to enter due to how many humans are present.) Rationale to combine the teachings of Ichinose persists.

As per claim 9, Gupta / Bell / Ichinose discloses the limitations of claim 1. Gupta further discloses:
	
• identifying, using the sorting area controller, a storage location of the package within a sorting area of a building (47 & 50, identifying a storage slot for storing the item.);

	• and instructing, using the sorting area controller, the first robot to obtain the package from the storage location within the sorting area (50 & 55, “the first AGV 114 a is instructed to load the first parcel P1 thereon from the first storage unit 302 a for delivering”).
	
As per claim 10, Gupta / Bell / Ichinose discloses the limitations of claim 9. Gupta further discloses:
	
• instructing, using the sorting area controller, a second robot to accept the package being delivered to the building; and instructing, using the sorting area 

As per claim 11, Gupta / Bell / Ichinose discloses the limitations of claim 10.

Regarding the following limitation,

	• transmitting a confirmation of delivery to the online ordering platform application programing interface when the second robot accepts the package,

Gupta, in 40, discloses wherein when the parcel is received at the selected buffer storage, a confirmation of delivery is transmitted to the order management server “indicating that the first parcel is delivered and temporarily stored at the selected buffer storage.” Gupta does not appear to explicitly disclose transmitting a confirmation of delivery to the “online ordering platform application programing interface,” however, Bell, in 144, teaches “an API for obtaining status information for a specific order of a merchant that is currently being delivered.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the online ordering platform application programing interface of Bell for the order management server of Gupta. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

As per claim 16, Gupta / Bell / Ichinose discloses the limitations of claim 1.



	• obtaining information about the package, using the sorting area controller, by connecting to an online ordering platform application programing interface, 

Gupta discloses “order management server 116” obtaining information about a package by via connection to a “user-device,” the information about the package comprising at least a destination of the package in at least 26, 39, 44, & 98, noting receiving a destination for an ordered item to be delivered. Gupta does not appear to explicitly disclose receiving this information from a connection to an “online ordering platform application programing interface,” however, Bell, in 144, teaches “an API for obtaining status information for a specific order of a merchant that is currently being delivered.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the online ordering platform application programing interface of Bell for the user-device of Gupta. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

As per claim 17, Gupta / Bell / Ichinose discloses the limitations of claim 1.

Regarding the following limitation,

	• receiving, using the sorting area controller, a notification from an online ordering platform application programing interface that the package will be delivered to a building,

Gupta discloses “order management server 116” receiving a notification about a package from a “user-device,” the information about the package comprising at least a destination of the package in at least 26, 39, 44, & 98, noting receiving a destination for online ordering platform application programing interface,” however, Bell, in 144, teaches “an API for obtaining status information for a specific order of a merchant that is currently being delivered.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the online ordering platform application programing interface of Bell for the user-device of Gupta. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

Gupta further discloses:

• instructing, using the sorting area controller, a second robot to accept the package being delivered to the building; and instructing, using the sorting area controller, the second robot to deliver the package to a sorting area of the building (50, communicating an instruction to an AGV for receiving the parcel from the first delivery coordinator (i.e., courier) and storing the parcel in the first slot. As per 53, there are “one or more AGVs stationed at the first buffer storage 112 a” for selection to perform tasks, and as per 102, a “process may also be performed by the second AGV 114 b, without deviating from the scope of the disclosure.”).

As per claim 18, Gupta / Bell / Ichinose discloses the limitations of claim 1. Gupta further discloses:

	• receiving a request from an individual through a mobile device to adjust at least one of the destination and a time for the first robot to deliver the package to the destination; and instructing the first robot to deliver the package in accordance with the request from the individual to adjust at least one of the destination and a time for the 

As per claim 20, see the above relevant rejection of claim 1. Gupta additionally discloses a computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations (76-77, 31).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20200090121 A1), in view of Bell et al. (US 20190205857 A1), in view of Ichinose et al. (US 20120041593 A1), in view of Sakurada et al. (US 20190205797 A1).

As per claim 6, Gupta / Bell / Ichinose discloses the limitations of claim 2. To the extent to which Gupta does not appear to explicitly disclose the following limitation, Ichinose teaches:

	• determining, using a dispatcher of the first elevator system, that the first elevator system cannot accommodate the first elevator call (108-109 & Fig. 20A, Step S105 “NO”); Rationale to combine the teachings of Ichinose persists.

Regarding the following limitations, transferring, using a dispatcher of the first elevator system, the first elevator call to a second elevator system; determining, using a dispatcher of the first elevator system, that the second elevator system can accommodate the first elevator call, Gupta teaches wherein a second elevator exists for robot delivery use in a multistory building in paras. 26, 37, & 80. To the extent to which Gupta does not appear to explicitly disclose transferring a request to a second transport mechanism which can accommodate a call, Sakurada teaches this element in 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Sakurada in the invention of Gupta / Bell / Ichinose with the motivation to “enhance a likelihood that transportation of baggage will be smoothly performed.” (Sakurada, Para. 10)

Gupta, modified by Sakurada, showing that the second transport vehicle can accommodate a transport request, further discloses:

• instructing the first robot to move to the second elevator system the propulsion system of the first robot (107, instructing a robot to move to an elevator, which as per 37, can be a second elevator.) (Examiner’s note: Sakurada also teaches this limitation in 157, noting notifying a user of a location of the second vehicle which can accommodate the user, which Examiner interprets as an instruction to move to the second transport vehicle.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20200090121 A1), in view of Bell et al. (US 20190205857 A1), in view of Ichinose et al. (US 20120041593 A1), in view of Van der Merwe et al. (US 20190377349 A1).

As per claim 7, Gupta / Bell / Ichinose discloses the limitations of claim 2. To the extent to which Gupta does not appear to explicitly disclose the following limitation, Ichinose teaches:

	• determining, using a dispatcher of the first elevator system, that the first elevator system cannot accommodate the first elevator call (108-109 & Fig. 20A, Step S105 “NO”); Rationale to combine the teachings of Ichinose persists.



• instructing, using the sorting area controller, the first robot to move to the landing where the destination is located via stairs or an escalator (29, a robot’s route through a building includes navigating stairs.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Van der Merwe in the invention of Gupta / Bell / Ichinose with the motivation to provide “a system that can accommodate semi-autonomous and autonomous operation, and can deliver utility services economically.” (Van der Merwe, Para. 2)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20200090121 A1), in view of Bell et al. (US 20190205857 A1), in view of Ichinose et al. (US 20120041593 A1), in view of Ferguson et al. (US 20190130349 A1).

As per claim 12, Gupta / Bell / Ichinose discloses the limitations of claim 10. Regarding the following limitations, Gupta, in at least 36, 47 & 50, discloses storage “slots” as a buffer storage location within the building to temporarily store received items before they are picked up by a robot for final delivery. To the extent to which Gupta does not appear to explicitly disclose the following limitation, Ferguson teaches:

	• determining that the storage location is open within the sorting area using the sorting area controller (11, 110, 115, & esp. 162, determining that there is an available locker.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in 

Gupta further discloses:

	• instructing the second robot to place the package in the storage location (50, “communicate an instruction to the first AGV 114 a for receiving the first parcel P1 …and storing the first parcel P1 in the first slot S1.” As per 53, there are “one or more AGVs stationed at the first buffer storage 112 a” for selection to perform tasks, and as per 102, a “process may also be performed by the second AGV 114 b, without deviating from the scope of the disclosure.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta / Bell / Ichinose, in view of Shih et al. (US 20200183414 A1).

As per claim 13, Gupta / Bell / Ichinose discloses the limitations of claim 1. Regarding the following limitation, identifying a storage location of the package within a sorting area of a building using the sorting area controller, wherein the storage location is an automated locker, Gupta, in at least 36, 47 & 50, discloses identifying a storage “slot” as a buffer storage location within the building to temporarily store received items before they are picked up by a robot for final delivery. To the extent to which Gupta does not appear to explicitly disclose wherein the storage location is a locker, Shih teaches identifying a storage locker in at least 140.

Shih further teaches what is not taught by Gupta:

	• transmitting access information to the first robot to unlock the automated locker using the sorting area controller; and instructing, using the sorting area controller, the first robot to obtain the package from the automated locker using the access information (140, transmit locker access code to a courier; 106, “couriers may be directed to the 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the robot of Gupta for the courier of Shih. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Shih in the invention of Gupta / Bell / Ichinose with the motivation to provide to eliminate the risk of waiting for an order to become ready by creating aggregation depots that function as “instant pickup points.” (Shih, Para. 98)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta / Bell / Ichinose / Shih, in view of Kuo et al. (US 20190113935 A1). 

As per claim 14, Gupta / Bell / Ichinose / Shih discloses the limitations of claim 13. Regarding the following limitation, Gupta discloses providing package identifying information to a robot in at least 55-56, and that each robot can scan and read markers, which highly suggests but does not appear to explicitly disclose the following limitation. However, Kuo teaches this element:

	• reading a shipping label on the package using a camera of the first robot (34, robot has “a camera arranged to read a label on the cargo 150”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kuo in the invention of Gupta / Bell / Ichinose / Shih with the motivation to “provide data 115 for evaluating location of a cargo recipient, location of a cargo item 150 in the vehicle 101, etc.” (Kuo, Para. 21)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta / Bell / Ichinose/ Shih, in view of Heinla (US 9741010 B1). 

As per claim 15, Gupta / Bell / Ichinose / Shih discloses the limitations of claim 13. Regarding the following limitation, Gupta discloses estimating “the first time of delivery based on …a weight carried by the first AGV 114 a,” in para. 54, which highly suggests but does not appear to explicitly disclose the following limitation. However, Heinla teaches this element:

	• determining a weight of the package using the load carrying mechanism of the first robot (Col 8, Lns 42 – 55).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Heinla in the invention of Gupta / Bell / Ichinose / Shih with the motivation to “provide relatively accurate results in a simple and efficient way.” (Heinla, Col 8, Lns 55 – 57)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta / Bell / Ichinose, in view of Hill et al. (US 20160379282 A1).

As per claim 19, Gupta / Bell / Ichinose discloses the limitations of claim 1. Gupta further discloses:

	• obtaining a weight of the package (50, 54-55);

	• determining an elevator system to transport the first robot and the package to the destination (54, 56-57, & 66-68 robot navigates to destination according to “the determined route included in the first instruction,” which includes navigating “in front of the first elevator” and using the elevator to access different floors of the multi-story building).

To the extent to which Gupta does not appear to explicitly disclose the following limitation, Hill teaches:

	• adjusting a maintenance schedule of the first elevator system in response to the weight of the package (254, when a sensed load weight exceeds a threshold, extra maintenance is scheduled).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hill in the invention of Gupta / Bell / Ichinose so that “reliability and maintenance requirements of the machine may be predicted or at least anticipated prior to an actual event or usage precipitates the malfunction, diminished operation, or failure of the machine's operation.” (Hill, 65)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628